On behalf of the 
Republic of Kazakhstan, I should like first to 
congratulate His Excellency Mr. John Ashe on his 
election as the President of the General Assembly at its 
sixty-eighth session and to wish him every success in 
his important functions. I should also like to take this 
opportunity to express our profound gratitude to His 
Excellency Mr. Vuk Jeremi., President of the General 
Assembly at its sixty-seventh session, for his able 
stewardship, energy and dedication in finding solutions 
to critical international challenges.

Since we met here at the United Nations a year 
ago the world situation has not improved but, on the 
contrary, has deteriorated, becoming more fragile and 
vulnerable to new risks and threats. A growing number 
of States in the Middle East and Africa, which were 
making steady progress, both economically and socially, 
are now witnessing regression. Some Asian States are 
facing similar risks of destabilization. The number of 
post-conflict countries is also on the rise, inevitably 
affecting global development in an interconnected 
world. Never before has the need been more compelling 
for equal partnership and the participation of all 
Member States, based on mutual respect and norms as 
embodied in the principles of the Charter of the United 
Nations and international law. The United Nations, by 
the power invested in it by its Member States, stands out 
as our unquestioned leading entity on the world stage.

Kazakhstan strongly condemns the use of chemical 
weapons in Syria, as confirmed by the findings of 
an independent investigation by the United Nations 
mission, and regards it as a crime against humanity. We 
support the adoption of a Security Council resolution 
on Syria that would stipulate strict compliance with 
a concerted decision on the elimination of chemical 
weapons in that country and the conduct of regular 
inspections of that process.

We express our hope that the accession of Syria to 
the Convention on the Prohibition of the Development, 
Production, Stockpiling and Use of Chemical Weapons 
and on Their Destruction, as well as the placement of 
such weapons under international control, will preclude 
the possibility of their repeated use and will contribute 
towards the end of the long-standing and bloody conflict 
in Syria. We call for the earliest possible convening 
of an international conference on the settlement of 
that conflict, with the aim of ending the violence and 
determining Syria’s political future through dialogue 
and reconciliation.

The current situation in the nuclear disarmament 
process also does not encourage confidence in a more 
peaceful future. While we participated actively in 
yesterday’s High-level Meeting, we stress once again 
now from the rostrum of the General Assembly that our 
country has a special moral authority to champion the 
cause of nuclear abolition. By closing the Semipalatinsk 
nuclear test site soon after our independence in 1991 
and renouncing the fourth-largest nuclear arsenal, 
Kazakhstan made a unique contribution in the 
multilateral effort to achieve a world free of nuclear 
weapons.

We believe that the Treaty on the Non-Proliferation 
of Nuclear Weapons (NPT), which remains the 
cornerstone of the non-proliferation regime, must reach 
full universalization, with the strict implementation 
of national obligations in accordance with the three 



fundamental pillars of the Treaty — non-proliferation, 
the peaceful use of nuclear energy and 
disarmament — in a balanced way. We call on all 
non-NPT countries possessing nuclear weapons to sign 
the Treaty and on all States parties not to withdraw. 
The entry into force of the Comprehensive Nuclear-
Test-Ban Treaty (CTBT) should become an important 
catalyst in the non-proliferation process, promoting the 
effective implementation of the NPT. We urge those 
countries that have not yet done so to sign and ratify that 
important document. The General Assembly resolution 
initiated by Kazakhstan establishing 29 August as the 
International Day against Nuclear Tests (resolution 
64/35) matches the goals and objectives for the entry 
into force of the CTBT.

The Treaty on a Nuclear-Weapon-Free Zone in 
Central Asia, which came into force in March 2009, 
represents an important contribution by the Central 
Asian countries to international and regional security. 
It is the first nuclear-weapon-free zone established in 
the northern hemisphere and shares common borders 
with two major nuclear Powers. It is also the first such 
zone where previously nuclear weapons had existed. 
Kazakhstan welcomes the willingness of the five 
permanent members of the Security Council to hold 
a dialogue on the Additional Protocol with the five 
countries in the zone and to provide negative assurances 
as soon as possible.

Kazakhstan supports the early convening of the 
conference on the establishment of a Middle East zone 
free of weapons of mass destruction under the auspices 
of the United Nations and calls upon all States in the 
region actively to cooperate to make that important 
undertaking possible.

In order to take further decisive actions to eliminate 
the nuclear threat, President Nursultan Nazarbaev of 
the Republic of Kazakhstan has proposed the adoption 
of a universal declaration for a nuclear-weapon-free 
world, which would be an important step towards a 
nuclear-weapons prohibition convention, and thereby 
achieving a nuclear-weapon-free world. We count on 
Member States to finalize and submit a draft resolution 
on the universal declaration of the General Assembly at 
this session.

We support an immediate political and diplomatic 
settlement of the situation concerning the Iranian 
nuclear programme on the basis of strict compliance 
with the provisions of the NPT and the International 
Atomic Energy Agency regulations. In order to 
ensure progress in the dialogue between the group 
of international mediators and Iran, Kazakhstan 
hosted two rounds of negotiations in Almaty this 
year. Specific agreements have yet to be reached, but 
we are confident that a mutually acceptable outcome 
is possible. We believe that concrete actions by Iran 
to ensure the transparency and peaceful nature of its 
nuclear programme, along with reciprocal constructive 
steps on the part of the group of six, will advance 
the settlement of the problem, rather than relying on 
sanctions alone. We all witnessed the latest positive 
signs of understanding on that issue during the current 
session and wholeheartedly welcomed them, remaining 
fully available to contribute to a productive negotiation 
process.

We express our grave concern about North Korea’s 
nuclear programme. Attempts to engage in the secret 
development of nuclear weapons in violation of 
international obligations cannot be justified under 
any circumstances. At the same time, Kazakhstan is 
against a military solution to the problem, since we 
are convinced that only the peaceful settlement of that 
crisis, within the framework of the Six-Party Talks, can 
ensure peace and stability in North-East Asia. 

Kazakhstan is genuinely interested in the 
sustainable and stable development of Afghanistan 
through its transformation into a politically stable and 
economically viable State in keeping with the decisions 
of the ministerial conference of the Istanbul Process held 
in Almaty last April. We support the rapid integration 
of Afghanistan into the regional framework so as to 
promote its speedy social and economic recovery.

The Asian continent is transforming itself into a 
global powerhouse for the twenty-first century, with 
its production of more than 57 per cent of global 
gross domestic product — a trend that is expected to 
increase. However, that growth could be jeopardized by 
an aggravation of existing conflicts, illegal migration, 
drug trafficking, territorial claims, separatism, 
religious extremism and terrorism. To cope with those 
challenges, Asia needs a regional security architecture. 
Kazakhstan, as the host of the Conference on Interaction 
and Confidence-building Measures in Asia, is striving 
to maximize opportunities for joint decision-making on 
security and cooperation in Asia.

Kazakhstan is committed to the fundamental 
principles of international law, among which respect 
for human rights and freedom, based on impartiality 
and non-politicization, is deemed pivotal for a 



sustainable, universal and effective global architecture 
for protecting human rights. That, among other things, 
requires appropriate budgeting and the strengthening of 
the Human Rights Council and its special procedures, 
in particular the universal periodic review and the 
institution of special rapporteurs, as well as supporting 
the capacity and authority of United Nations human 
rights mechanisms.

We need to implement civil, political, economic, 
social and cultural rights at the national, regional 
and global levels while paying particular attention 
to vulnerable groups. Kazakhstan, as a multiethnic 
and multi-confessional country, can facilitate a 
comprehensive dialogue among civilizations within the 
United Nations and various international and regional 
organizations. The Congress of Leaders of World and 
Traditional Religions, which Kazakhstan convenes 
every three years, contributes to global and regional 
security by mobilizing the spiritual and moral potential 
of world religions to mitigate international conflicts 
so as to prevent confrontations between faiths and 
cultures.

Additionally, at the initiative of Kazakhstan, the 
General Assembly proclaimed the period between 
2013 and 2022 as the International Decade for the 
Rapprochement of Cultures. Its official inauguration 
was held in Astana last month, thereby paving the way 
for cultural diversity and tolerance. Kazakhstan calls 
on Member States actively to participate in the events 
of the Decade and to support synergy between the 
Alliance of Civilizations and the Congress of Leaders 
of World and Traditional Religions.

The consequences of the global financial and 
economic crisis have led to the conclusion that the 
world needs a common policy of global governance. 
Kazakhstan therefore welcomes the adoption of the 
resolution on the United Nations in global economic 
governance (resolution 67/289), which recognizes the 
value of cooperation and interaction between the United 
Nations and various regional and subregional groups.

Over the years, Kazakhstan has hosted the Astana 
Economic Forum, which is now a reputed international 
platform that covers the most pressing and ever-
expanding issues of the world economy. The first 
World Anti-Crisis Conference was held as part of the 
Forum last May in Astana. The Astana Declaration, the 
recommendations of the Astana Economic Forum to 
the Group of 20 leaders and the road map of the World 
Anti-Crisis Plan were adopted as outcome documents. 
The second World Anti-Crisis Conference, which is to 
be held next May in Kazakhstan, will draft the world 
anti-crisis plan to combat the financial and economic 
crisis so as to ensure long-term sustainable economic 
growth.

We are pleased to note the commendable work of 
the United Nations in implementing the agreements 
reached at the United Nations Conference on Sustainable 
Development held in Rio de Janeiro (Rio+20), and 
Kazakhstan is actively contributing to that work. A 
national plan for transitioning to a green economy has 
been developed, with programmes in key sectors of 
the economy — energy, water, utilities, agriculture, 
industry and biodiversity. Kazakhstan has also initiated 
the transition to a green economy in Central Asia within 
the framework of the regional Intergovernmental 
Commission on Sustainable Development. The Rio+20 
Conference supported the Kazakhstan-sponsored 
Green Bridge Partnership Programme as a voluntary 
framework for mutually beneficial cooperation between 
the developed and developing world in the interests of 
sustainable development. Next Monday, 30 September, 
Kazakhstan will host the International Conference on 
the Green Bridge Partnership Programme in Astana 
with the participation of regional countries, the 
Economic and Social Commission for Asia and the 
Pacific, the Economic Commission for Europe and 
other stakeholders. At that Conference the programme 
will be institutionalized and its secretariat established.

Kazakhstan has made voluntary commitments to 
reduce greenhouse-gas emissions within the framework 
of the United Nations Framework Convention on 
Climate Change by reducing carbon dioxide emissions 
and investing in low-carbon development, all of which 
constitute Kazakhstan’s contribution to the Secretary-
General’s global Sustainable Energy for All initiative 
and other initiatives aimed at sustainable development.

I am pleased to inform members that Kazakhstan’s 
capital, Astana, will host the international exhibition 
EXPO 2017, entitled “Energy for the Future”, which 
is designed to disseminate best practices in the 
field of sustainable energy. On the basis of national 
consultations, we have developed a number of 
recommendations on development goals for the post-
2015 agenda and submitted them to the United Nations. 
We believe that those Millennium Development Goals 
that were not reached must be included in the post-
2015 agenda, in conjunction with the objectives of 
sustainable development. International partnerships 



must be strengthened for South-South and triangular 
cooperation so as to complement official development 
assistance activities. Strengthening resilience in order 
to withstand external factors such as climate change 
and the financial and food crises will have to gain 
priority under the new agenda.

In that regard, Kazakhstan’s chairmanship of the last 
and symbolic twentieth session of the Commission on 
Sustainable Development effected its official transition 
and handover to the High-Level Political Forum on 
Sustainable Development. The establishment of the 
High-Level Political Forum is historic as a universal 
platform to meet current realities, closely linked with 
global security, which justifies the rationale for a 
direct nexus between the High-Level Political Forum 
and the Security Council over the issues of food, the 
environment, energy and water security.

For the first time since its independence, 
Kazakhstan has announced its candidature for a 
non-permanent seat on the Security Council for the 
period 2017 to 2018, based on the principles of fair 
and equitable geographical rotation and the adequate 
representation of all States members of the Asia-Pacific 
regional group. The experience we have gained from 
recently chairing a number of regional and international 
organizations and forums, such as the Organization for 
Security and Cooperation in Europe, the Organization 
of Islamic Cooperation, the Conference on Interaction 
and Confidence-building Measures in Asia, the 
Commonwealth of Independent States, the Shanghai 
Cooperation Organization, the Collective Security 
Treaty Organization and others, gives us unique 
access to a wide and diverse range of experiences and 
approaches to solving international security problems 
addressed by the Security Council.

If elected, Kazakhstan will unfailingly be united 
with others to contribute to the maintenance of 
international peace and security and will support 
efforts to reform the Council, transforming it into a 
more representative and transparent body that can 
effectively address the full range of challenges and 
threats facing the world today. We therefore count on 
the broad support of Member States for our candidacy 
to the Security Council for the period 2017 to 2018.

Last year, Kazakhstan celebrated the twentieth 
anniversary of its accession to the United Nations, 
and this year the twentieth anniversary of a United 
Nations presence in our country. Our Government 
and people strongly support the United Nations in all 
its programmes. Kazakhstan acts as a geographical 
and political bridge between North and South, Europe 
and Asia. For that reason, it is ideally suited to foster 
cooperative initiatives in that vast regional landscape. 
Promoting Kazakhstan to the status of a middle-income 
country represents both challenges and opportunities for 
the development agenda, shifting the focus from being 
a recipient country to that of a regional development 
partner.

Regional cooperation is critical to ensuring national 
and regional security. Persistent conflict and instability 
in Afghanistan also have an effect on Central Asia. 
Poverty, unemployment and growing disparities in 
economic and social development in the countries of 
Central Asia are strong factors indicating the potential 
for new mass population movements, instability, 
environmental degradation, drug trafficking, religious 
extremism and terrorism, all of which must be addressed 
through regional cooperation. Such collaboration can 
be facilitated through the establishment of a United 
Nations multi-country centre in Kazakhstan in the city 
of Almaty as a hub for promoting regional development, 
security and stability. Kazakhstan is ready to bear 
all the costs for the construction, equipping and 
maintenance of such a United Nations office bridging 
the gap between Vienna and Bangkok.

The 20 years of Kazakhstan’s membership and 
cooperation with the United Nations have been 
characterized by the highest dedication to the ideals and 
principles of the world Organization. We will continue 
to play the role of an engaged and responsible Member 
State, ready to take on increased responsibilities and 
consistently implement them in full.
